Citation Nr: 1034613	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-32 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for squamous cell carcinoma in 
the left neck, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Michael J. Hofrichter, Attorney.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.  

This matter is on appeal from a November 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge 
in November 2009.  A transcript of the hearing is of record.

In March 2010, the Board requested an expert medical opinion from 
the Veterans' Health Administration (VHA).   See 38 C.F.R. § 
20.901 (2009).  The VHA expert provided a response dated in April 
2010.  In June 2010, the Board provided a copy of the opinion to 
the Veteran and his attorney to review and an opportunity to 
respond.  A response was received that same month from the 
Veteran's attorney. 


FINDING OF FACT

1.  The Veteran has had military service in the Republic of 
Vietnam, is presumed to have been exposed to herbicides during 
such service. 

2.  The competent evidence of record establishes that the primary 
site of the Veteran's squamous cell carcinoma was his larynx or 
bronchus, which is a cancer that is presumed to be related to 
herbicide exposure.


CONCLUSION OF LAW

The Veteran's squamous cell carcinoma is presumptively related to 
his exposure to herbicides during service in the Republic of 
Vietnam.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 200

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

Entitlement to Service Connection for Squamous Cell Carcinoma

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

For purposes of service connection for a disability or death 
resulting from exposure to a herbicide agent, a veteran who 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent 
containing dioxin or 2,4- dichlorophenoxyacetic acid, and may be 
presumed to have been exposed during such service to any other 
chemical compound in an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116. 

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases shall be service-
connected, subject to the requirements of 38 C.F.R. § 3.307(a), 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with chloracne, 
Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lungs, bronchus, larynx, or trachea), and soft-
tissue sarcomas. 38 C.F.R. § 3.309(e). 

Notwithstanding the above, the United States Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As initial matter, the Veteran's DD-214 indicates service in the 
Republic of Vietnam from January 1960 to July 1970.  His service 
records also indicate receipt of the Vietnam Service Medal, 
Republic of Vietnam Campaign Medal and Combat Infantryman Badge.  
Therefore, the Board concludes that he was presumptively exposed 
to Agent Orange while on active duty and is further entitled to 
the presumption that a diagnosis of any of the above listed 
diseases would have been incurred while in service.

Next, as is relevant here, the Veteran's post-service treatment 
records indicate for lump on the left side of his neck beginning 
in November 2002.  While this lump was diagnosed as squamous cell 
carcinoma in December 2002, the primary source of the carcinoma 
was not identified, and biopsies of the tongue and left tonsil 
were benign.  Ultimately, a modified radical neck dissection led 
to a diagnosis of squamous cell carcinoma in two lymph nodes.  

While squamous cell carcinoma of the lymph nodes is not a disease 
presumed to be attributable to Agent Orange exposure, the Board 
nevertheless concludes that service connection should be granted.  
Specifically, in a June 2005 statement, a private radiation 
oncologist noted that metastatic lymph nodes, such as in the 
Veteran's case, are frequently from primary tumors of the 
pharynx, larynx and, less frequently, the oral cavity and lung.  

Moreover, as noted above, the claims file was sent to a 
specialist in the areas of hematology and oncology.  After 
reviewing the Veteran's history, the specialist opined that it 
was at least as likely as not that that the primary site of his 
squamous cell carcinoma was the larynx or bronchus.  Cancers of 
the larynx and bronchus are respiratory cancers that enjoy the 
presumption of service connection due to Agent Orange exposure.  
In providing this opinion, the specialist reflected that recent 
medical studies indicated that squamous cell carcinomas to the 
cervical lymph nodes had their origin in the larynx, bronchus and 
oropharynx almost 50 percent of the time.  

Therefore, given that it is at least as likely as not that the 
Veteran's squamous cell carcinoma in the lymph nodes had its 
origin in the larynx or lung, and given that respiratory cancers 
such as to the larynx, lung and bronchus are diseases that may be 
presumptively related to Agent Orange exposure, service 
connection should be granted on this basis.  
 




ORDER

Service connection for squamous cell carcinoma in the left neck 
is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


